                       1     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       2     CARA XIDIS, ESQ.
                             Nevada Bar No. 11743
                       3
                             GANZ & HAUF
                       4     8950 W. Tropicana Ave, Suite 1
                             Las Vegas, Nevada 89147
                       5     Tel: (702) 598-4529
                             Fax: (702) 598-3626
                       6     Attorneys for Plaintiffs
                       7
                                                                              -o0o-
                       8
                                                           UNITED STATES DISTRICT COURT
                       9
                                                                  DISTRICT OF NEVADA
                     10

                     11
                             DONALD NICHOLSON,                                        CASE NO.:     2:16-cv-01335-RFB-VCF
                     12
                                                    Plaintiff,
                     13
                             vs.
                     14

                     15      DISPACK PROJECTS NV d/b/a DOLIUM, a
                             Belgian company; QUADRANT CMS N.V., a
                     16      Belgian company;    SHELTON BROTHERS
                             INC.,     a     Massachusetts   corporation;
                     17      ADVANTAGE TRANSPORATION, INC., a
                             Utah corporation; ROE DISTRIBUTORS I-V;
                     18      ROE      MANUFACTURERS        I-V;     ROE
                     19      TRANSPORTERS I-V; DOES I through X; and
                             ROE CORPORATIONS I through X, inclusive.
                     20
                                                    Defendants.
                     21

                     22
                                                                 STIPULATION AND ORDER
                     23
                                    IT IS HEREBY STIPULATED by and between Plaintiff, Donald Nicholson, and Defendant,
                     24
                             Advantage Transportation, Inc., through their respective counsel of record, that that Plaintiff’s 6th,
                     25

                     26      7th, 8th, 9th and 10th Causes of Action (the products liability claims), as set forth in Plaintiff’s 2nd

                     27      Amended Complaint filed on March 1, 2016, be dismissed as to Defendant Advantage

                     28      Transportation, Inc. only, each party to bear their own attorney’s fees and costs.

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                    Page 1
       Fax: (702) 598-3626
                       1            IT IS FURTHER STIPULATED that Defendant’s Motion for Partial Summary Judgment

                       2     (ECF No. 64), filed on November 1, 2018, is hereby withdrawn as moot.
                       3
                                Dated this 15th day of January, 2019.     Dated this 15th day of January, 2019.
                       4
                                GANZ & HAUF                               LAW OFFICES OF ELIZABETH MIKESELL
                       5
                                /s/ Marjorie Hauf, Esq.                   /s/ Dee Golightly, Esq.
                       6        ________________________________          ________________________________
                                Marjorie Hauf, Esq.                       Dee Golightly, Esq.
                       7
                                Nevada Bar No. 8111                       Nevada Bar No. 10597
                       8        8950 W. Tropicana Ave, Suite 1            7251 West Lake Mead Blvd, Suite 250
                                Las Vegas, Nevada 89147                   Las Vegas, NV 89128
                       9        Attorneys for Plaintiff,                  Attorney for Defendant
                                Don Nicholson                             Advantage Transportation, Inc.
                     10

                     11

                     12
                                    IT IS SO ORDERED.
                     13
                                    Dated this ___ day of _____________, 2019.
                                                                 ________________________________
                     14
                                                                  RICHARD F. BOULWARE, II
                     15                                           UNITED STATES   DISTRICT JUDGE
                                                                           _______________________________
                     16                                           DATED this 16th
                                                                             DISTRICT
                                                                                  day of COURT
                                                                                         January, JUDGE
                                                                                                  2019.
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                Page 2
       Fax: (702) 598-3626
